Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   Claims 21, 25-26, 35, 37 are amended.  Claims 1-20, 24, 29-34, 36 and 38-40 were previously canceled.  Claims 23, 27-28 are canceled.  Claims 21, 22, 25-26, 35 and 37 are pending.  
Claim Objections
2.	Claim 21 is objected to because of the following informalities:
 	Claim 21 is missing “;” in step (b).  Appropriate correction is required.

Response to Arguments
3. 	Applicant’s arguments with respect to amended claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

 	
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 21-23, 25, 26, 35 and 37  are rejected under 35 U.S.C. 103 as being unpatentable over Yang (U.S. Patent Application Publication No. 20170295357) in view of Kalkunte et al. (U.S. Patent Application Publication No. 2011/0164516, hereinafter Kalkunte).
With respect to claims 21, 35 and 37, Yang discloses a computer system with a computer-implemented method for smartphone, PC, and other computing devices, enabling a device’s communication user interface for capturing an entire user’s atmosphere in a worldwide (wide area) communication, the method comprising:
a) establish detecting and displaying all at the same time, then selecting, combining, transmitting and receiving a network of one or more media sources outside of user’s line of site comprising 2D stereoscopics web WI-FI cameras, security cameras, mobile phones, public 2D cameras, saved, stored, recorded videos, files, live video streams comprising sport events, movies, news channels and other online events (e.g. Yang, paragraphs 0007-0012, 0018, 0021 and 0072, “…provide a three-dimensional (3D) communication device for communication with one or more other communication devices…a stereoscopic camera configured to capture content in three-dimension (3D); and a network communication device…and to receive 3D content that is transmitted from the one or more other communication devices for presentation on the display in three-dimensions”, paragraph 0007) ; 
b) displaying on a user interface the external content a) of one or more of the external media sources and preserving them during communication sources (e.g. Yang, Abstract, “The device also includes a 3D display, which enables the display of video and photos in 3D that have been captured by a local user's communication device or that have been received from a remote 3D communication device.”, Note: Yang describes the device receives either locally or remote; Thus, meets claimed limitation of establishing, detecting and displaying one or more media sources outside the user’s line of site comprising 2D information derived from varies source, to determine which media information is to be displayed, a selection, transmission and displaying function would have been necessary).  In addition, combining video, audio or multimedia files is old and well-known in the art (see attach PTO 892 for support references).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to derive the claim feature of combining video or multimedia or files information to achieve files editing or other file displaying function.  
Yang does not explicitly mention: 
c) detecting, adding and combining during communication newly discovered/detected media sources, or data links wherein each of the media sources transmits a media content.
However, Kalkunte discloses a similar feature (e.g. Kalkunte, paragraph 0137, “detect multimedia content that is newly added to the mesh network and allow users of electronic devices connected to the mesh network to view the newly added multimedia cotent”).
It would have been obvious to one of ordinary skill in the art before the implement the detecting algorithm such as newly added multimedia content in the network taught by Kalkunte with Yang’s video detecting and displaying system in order to provide new information to user devices (Kalkunte, paragraph 0137). 





	Yang does not mention the video to be display at the same time.  However, selecting and displaying information at the same time is old and well-known in the art (i.e. selecting and displaying photo viewing).  It would have been obvious to one of ordinary skill in the art to derive this feature of displaying information user wish to view all together at the same time as a matter of personal preference.

	With respect to claim 25, Yang and Kalkunte disclose the method of claim 21, further comprising:
	Visualizing in a dedicated multimedia window, stored, saved, recorded videos, files, online events and live video streams, sport events, movies, news, channels and newly added media sources or data links during communication; and deciding what and when the displayed multimedia will be shared with a recipient user (e.g. Yang, Abstract, paragraph 0048; Kalkunte, paragraph 0137).

 	With respect to claim 26, Yang and Kalkunte disclose the method of claim 25, further comprising selecting the previewed multimedia sources of claim 21, for sharing with recipient users (e.g. Yang, Abstract, paragraph 0076; Kalkunte, paragraph 0137).
Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONGOC TRAN whose telephone number is (571)272-3843.  The examiner can normally be reached on 9-5 Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571) 272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TONGOC TRAN/Primary Examiner, Art Unit 2434